Citation Nr: 0619677	
Decision Date: 07/06/06    Archive Date: 07/13/06

DOCKET NO.  00-23 978	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in Philadelphia, Pennsylvania

THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael A. Pappas, Counsel


INTRODUCTION

The veteran-appellant served on active duty from February 
1989 to October 1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of rating actions of the Department of 
Veterans Affairs (VA), Philadelphia, Pennsylvania, Regional 
Office and Insurance Center (RO).  

When this matter was last before the Board in December 2004, 
it was remanded to the RO for additional development and 
readjudication.  Following the completion of the requested 
development, a supplemental statement of the case was issued 
in November 2005.  The case was returned to the Board, and is 
now ready for appellate review.  

Preliminarily, a procedural matter needs to be addressed.  
When this claim was last before the Board, because the 
veteran had previously testified in this matter at two 
separate Board hearings before two different Veterans Law 
Judges including the undersigned, it was necessary that it be 
reviewed by both judges and by a third judge.  Subsequent to 
the issuance of the December 2004 remand, however, the other 
Veterans Law Judge before whom the veteran had testified left 
the Board.  The undersigned Veterans Law Judge remains.  In 
February 2006, the Board directed a letter to the veteran 
that provided her with an opportunity for another Board 
hearing before another Veterans Law Judge.  The letter 
indicated that if the veteran did not respond within 30 days, 
the Board would assume that the veteran did not want an 
additional hearing.  The veteran did not respond to that 
letter.  Consequently, appellate review of the veteran's 
claim will be conducted solely by the undersigned Veterans 
Law Judge.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.




REMAND

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).

The appellant seeks entitlement to service connection for 
post-traumatic stress disorder.  She claims that her 
diagnosed post-traumatic stress disorder is the result of 
stress that she experienced from a miscarriage that she had 
during service.  She also alleges that she was exposed to 
other traumatic events that added to her stress during the 
Persian Gulf War including seeing dead Iraqi soldiers and 
walking through mine fields, but that the miscarriage was the 
primary stressful event.  

When this matter was last before the Board, the RO was 
directed to assist the veteran in the development of her 
claim, and more specifically to assist in her efforts to 
corroborate the alleged miscarriage in service.  Following 
the completion of the requested development, the RO 
determined that the alleged miscarriage in service could not 
be corroborated and issued a supplemental statement of the 
case that continued the denial of the veteran's claim.  

The Board notes at this juncture that the veteran's service 
medical records for her period of service in the Persian Gulf 
were unable to be located despite considerable efforts on the 
part of the RO.  As such, the Board recognizes its heightened 
duty to not only explain its findings and conclusions, but 
also to consider the benefit of the doubt in cases where 
service medical records are unavailable.  See O'Hare v. 
Derwinski, 1 Vet. App. 365 (1991); Dixon v. Derwinski, 3 Vet. 
App. 261 (1992).  The Board will proceed in that manner.  

The claims file contains the veteran's service personnel 
records that document the veteran's period of service from 
February 1989 to October 1991.  They also confirm the 
veteran's service in Southwest Asia from October 1, 1990 to 
May 15, 1991, and her return to her duty station in Germany 
after that deployment.  The claims file also contains a 
statement printed on U.S. Army Medical Department letterhead, 
dated August 17, 1991, and signed by Captain J.G., with the 
OB/GYN Clinic.  The statement was made in support of the 
veteran's request for a compassionate reassignment transfer 
from Germany to the United States.  In the statement, Captain 
J.G. noted that the veteran was pregnant with an estimated 
due date of February 13, 1992.  It was further noted that her 
pregnancy was complicated by persistent nausea and vomiting.  
Finally, Captain J.G. noted that the veteran's "obstetrical 
history [was] remarkable for recently having a miscarriage."  

The Board acknowledges that Captain J.G.'s August 1991 
statement was made contemporaneous to the veteran's period of 
service and shortly after her service in the Persian Gulf.  
Affording the veteran the benefit of the doubt, the Board 
finds that the language used by Captain J.G. to the effect 
that the veteran had "recently had a miscarriage," provides 
adequate confirmation of the veteran's alleged miscarriage in 
service.  No other stressor, however, has been corroborated.  

Service connection for post-traumatic stress disorder 
requires (1) medical evidence establishing a diagnosis of the 
condition in accordance with 38 C.F.R. § 4.125(a) (presumed 
to include the adequacy of the post-traumatic stress disorder 
symptomatology and the sufficiency of a claimed in-service 
stressor), (2) credible supporting evidence that the claimed 
in-service stressor actually occurred, and (3) a link, 
established by medical evidence, between current 
symptomatology and the claimed in-service stressor.  
38 C.F.R. § 3.304(f) (2005); Cohen v. Brown, 10 Vet. App. 
128, 137 (1997); Samuels v. West, 11 Vet. App. 433, 435 
(1998).  

Given the corroboration of the stressor of an in-service 
miscarriage, it is incumbent upon VA to provide the veteran 
with a medical examination for the specific purpose of 
determining whether the veteran currently has post-traumatic 
stress disorder, and if so, whether the veteran's current 
post-traumatic stress disorder could be etiology linked to 
that stressor, and that stressor alone.  

Accordingly, the issue of service connection for post-
traumatic stress disorder is remanded for the following:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 
(1999).

2.  The veteran should be scheduled for a 
VA psychiatric examination in order to 
determine the nature and etiology of any 
psychiatric disorder(s) found present to 
include post-traumatic stress disorder, 
and, if so, whether it is/they are related 
to the now corroborated stressor of an 
inservice miscarriage.  38 U.S.C.A. 
§ 5103A(d).  In connection with the 
examination, the examiner should be 
provided the veteran's claims folder and 
should review the veteran's medical 
history.  The diagnosis should be in 
accordance with the American Psychiatric 
Association's: Diagnostic and Statistical 
Manual of Mental Disorders-IV.  All 
necessary special studies or tests, 
including appropriate psychological 
testing and evaluation, should be 
accomplished.  

The examiner must express an opinion as 
to whether the veteran meets the criteria 
for post-traumatic stress disorder 
contained in DSM-IV, and if she meets 
such criteria, whether post-traumatic 
stress disorder can be related to her 
inservice miscarriage alone.  Since no 
other alleged stressor has been 
corroborated, no other alleged stressor 
should be considered in the analysis.  If 
a psychiatric disorder(s) other than 
post-traumatic stress disorder is/are 
diagnosed on examination, the examiner 
must express an opinion as to whether it 
is at least as likely as not (50 percent 
or greater likelihood) that such 
disorder(s) is/are related to service on 
any basis, or if preexisting service, 
was/were permanently increased in 
severity beyond the natural progression.
The examiner must provide a comprehensive 
report including complete rationales for 
all conclusions reached.

3.  Thereafter, the AMC should consider 
all of the evidence of record, including 
any records received subsequent to the 
RO's issuance of the supplemental 
statement of the case in November 2005, 
and readjudicate the veteran's claim.  

If the benefit requested on appeal is not granted to the 
veteran's satisfaction, the AMC should issue a supplemental 
statement of the case.  The supplemental statement of the 
case must contain notice of all relevant actions taken on the 
claim for benefits, to include a summary of the evidence and 
applicable law and regulations pertinent to the claim 
currently on appeal.  

A reasonable period of time for a response should be 
afforded.  Thereafter, the case should be returned to the 
Board for final appellate review, if otherwise in order.  By 
this remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the appellant 
until she is notified by the RO or AMC; however, the veteran 
is hereby notified that failure to report for any scheduled 
VA examination(s) without good cause shown may adversely 
affect the outcome of her claim of entitlement to service 
connection, and may result in a denial.  38 C.F.R. § 3.655 
(2005).


_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).

